   Case 1:19-mj-00549-IDD Document 4 Filed 12/30/19 Page 1 of 1 PageID# 4



                                       TYPE OF HEARING: Docket Call
                                       CASE NUMBER: 1:19-mj-549
                                       MAGISTRATE JUDGE: Ivan D. Davis
                                       DATE: 12/30/2019
                                       TIME: 02:00 p.m.
EASTERN DISTRICT OF VIRGINIA           TAPE: FTR RECORDER
                                       DEPUTY CLERK: Laura Guerra
UNITED STATES OF AMERICA

             VS.

Qing Fu Zeng
GOVT. ATTY: ____Philip Alito___________________

DEFT’S ATTY:____Geremy Kamens_______________

DUTY AFPD:___________________________

INTERPRETER: Mandarin: Judith Shapiro____
DEFT INFORMED OF RIGHTS, CHARGES AND PENALTIES ( )
DEFT INFORMED OF RIGHTS AND THE VIOLATIONS ( )
COURT TO APPOINT COUNSEL ( ) FPD ( ) CJA ( ) Conflict List ( )

Matter came on for a detention/identity hearing. Deft stipulates to identity. Deft
waives PH/DH in this district.

BOND:

Deft remanded to the custody of the USMS for transport to the Eastern District of
New York.

( ) DEFT IS REMANED TO THE CUSTODY OF THE USMS DUE TO
( ) RISK OF NON APPEARANCE ( ) SAFETY OF THE COMMUNITY
( ) DEFT RESERVES THE RIGHT OF THE COURTS DETERMINATION AS TO
DETENTION BASED ON A CHANGE OF CIRCUMSTANCES

NEXT COURT APPEARANCE:

TIME:

JUDGE:
